Broyles, C. J.
Under the facts of the case the court erred in overruling the defendant’s motion for a continuance, and this error rendered the further proceedings upon the trial nugatory.

Judgment reversed.


Luke and Bloodworth, JJ., concur.

In the motion for a new trial it is stated that the movant “attaches hereto the affidavits of said absent witnesses, showing their evidence;” and affidavits of Simon Trice, Willis Stewart, John Flournoy, Tobe Carson, and Sim Blue are attached, in which it is stated that on the night of October 4, 1919, they saw Elder Smith when he came to Tazewell, and that they were with him until he left Tazewell that night, and saw Bed Smith all the time that he was with Elder Smith, that Elder Smith did not furnish or sell to Bed Smith any whisky or other intoxicant that night, and could not have done su without their seeing it, and that Bed Smith was the only person there who had whisky.
W. D. Crawford, for plaintiff in error.
C. F. McLaughlin, solicitor-general, contra.